Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	When any one of variables p1 through p4 are equal to zero as applied to Formula (I) of claim 1, it will be interpreted that there is a C-H group at any one or more of these positions.  Additionally, when any one of variables X1-X9 are equal to a C atom, it will be interpreted that said C atom is bonded to hydrogen.  Applicants specification does not appear to have any support for a group other than hydrogen. 

Claim Objections
	Claim 1 is objected to.  In Formula (I), “(R1)P1” should be amended to --(R1)p1--.
Claim 10 is objected to.  All the instances of “chemical formular” need to be amended to --chemical formula--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (TW 201130805, cited on Applicants information disclosure statement, filed on 3/17/21).
Claims 1-3, 6 and 9: Compound 29 of Lee et al., whose structure is shown on page 15, anticipates Formula (I) of claim 1.  As applied to formula (I), compound 29 has variables p1-p4 equal to 1, variables R1-R4 equal to phenyl, variables X1, X3-X7 and X9 equal to N, variables X2 and X2 are equal to CH, variable m is equal to 1, variable L is equal to a carbazolyl group (which is a C12 heteroaryl group), variable n is equal to 1, variable Ar is equal to a group satisfying Formula (II) of claim 1 with variable X equal to O, variables p5 and p6 equal to zero, and the 1-X3 and X7-X9, thereby anticipating claim 2.  Compound 29 also has variables X1 and X9, variables X2 and X8, and variables X3 and X7 identical, thereby anticipating claim 3.  Compound 29 also has variables X1, X3, X7, and X9 equal to N atoms and X2 and X8 are C(H) atoms, thereby anticipating claim 6.  Compound 29 also has variables X5 and X6 equal to N atoms, and variable X4 is equal to CH, thereby anticipating claim 9.
Claims 11-13: In compound 29, the group satisfying Formula (II) has the same structure as the first structure recited in each of claims 11 and 12, thereby anticipating claims 11 and 12.  Additionally, the connection site between the moiety satisfying Formula (II) and the rest of the compound is position 4 in Formula (II), thereby anticipating claim 13.

Claims 1-3, 10-12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (WO 2018/103749).  For citation purposes, the English language equivalent US 2020/0095226 will be relied upon.
Claims 1-3: The compound taught on the bottom right of page 94 anticipates Formula (I) of claim 1.  As applied to Formula (I), this compound has variables p1-p4 equal to 1, variables R1-R4 equal to phenyl, variables X1-X9 equal to N, variable m is equal to 1, variable L is equal to 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, variable n is equal to 1, variable Ar is equal to a group satisfying Formula (II) of claim 1 with variable X equal to O, variables p5 and p6 equal to zero, and the dibenzofuran moiety is connected to the rest of the molecule at the 2 position of Formula (II).  This compound also has at least one N atom of groups X1-X3 and X7-X9, thereby anticipating claim 2.  This compound also has variables X1 and X9, variables X2 and X8, and variables X3 and X7 identical, thereby anticipating claim 3.
Claim 10: In the compound taught on the bottom right of page 94, variable L is a linker which satisfies chemical formula 2-2 of claim 10 with variable q1 equal to 1 and variable Z1 is equal to a C12 heteroaryl group, thereby anticipating claim 10.

Claims 16 and 18: The inventive compounds taught by Hu et al., which include the compound relied upon on page 94, are employed as electron transport materials in organic electroluminescent devices, thereby anticipating claim 16 (paragraphs 0163-0174).  Additionally, the embodiment taught in paragraph 0174 is a display device, thereby anticipating claim 18.

Claims 1, 3, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (US 2017/0186965).
Claims 1, 3, 9 and 13: The compound taught on the bottom left of Parham et al. on page 44 anticipates Formula (I) of claim 1.  As applied to Formula (I), this compound has variables p1-p4 equal to 0, variables X1-X4 and X7-X9 are equal to CH, variables X5 and X6 are equal to N, variable m is equal to 1, variable L is equal to a dibenzofuranyl group (a C12 heteroaryl group), variable n is equal to 1, variable Ar is equal to a group satisfying Formula (II) of claim 1 with variable X equal to S, variables p5 and p6 equal to zero, and the dibenzofuran moiety is connected to the rest of the molecule at the 4 position of Formula (II), which anticipates claim 13.  This compound also has variables X1 and X9, variables X2 and X8, and variables X3 and X7 identical, thereby anticipating claim 3.  This compound also anticipates claim 9.
Claims 11 and 12: In the compound on page 44 of Parham et al., the group satisfying Formula (II) has the same structure as the second structure recited in each of claims 11 and 12, thereby anticipating claims 11 and 12.

Claims 1, 3, 8, 11-13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0141325).
Claim 1, 3, 8 and 13: Compound 390 of Lee et al. anticipates Formula (I) of claim 1. As applied to Formula (I), compound 390 has variables p1-p4 equal to 0, variables X1-X3 and X6-X9 are equal to CH, variables X4 and X5 are equal to N, variable m is equal to 1, variable L is equal 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, variable n is equal to 1, variable Ar is equal to a group satisfying Formula (II) of claim 1 with variable X equal to O, variables p5 and p6 equal to zero, and the dibenzofuran moiety is connected to the rest of the molecule at the 4 position of Formula (II), which anticipates claim 13.  Compound 390 also has variables X1 and X9, variables X2 and X8, and variables X3 and X7 identical, thereby anticipating claim 3.  Compound 390 also anticipates claim 8.
Claims 11 and 12: In compound 390, the group satisfying Formula (II) has the same structure as the first structure recited in each of claims 11 and 12, thereby anticipating claims 11 and 12.
Claims 16 and 18: The inventive compounds taught by Lee et al., which includes compound 390, are employed as electron transport materials in organic electroluminescent devices, thereby anticipating claim 16 (Table 4).  Additionally, the embodiments taught in Table 4 are display devices, thereby anticipating claim 18.

Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-156441 (cited on Applicants information disclosure statement, filed on 4/28/20).
Compound B4PyDBF as taught on page 6 anticipates Formula (I) of claim 1.  As applied to Formula (I), this compound has variables p1-p4 equal to zero, X1, X3-X7 and X9 equal to CH and X2 and X8 equal to N, variable m is equal to zero, variable n is equal to 1, and variable Ar is equal to a group which anticipates Formula (II) of claim 1 with variable X equal to O, variable p5 equal to 0 variable p6 equal to 1, and variable R6 is equal to a substituted C6 aryl group (3,5-dipyridylphenyl).  Additionally, the dibenzofuranyl moiety is attached to at the 4 position, thereby anticipating claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2017/0186965) as applied to claim 1 above.
Parham et al. teaches that the compounds taught therein, including the one taught on page 44, may be employed in an electron transport layer or in an electron blocking layer (paragraph 0104).  The employment of any one of the compounds taught by Parham et al. in such a layer of an organic electroluminescent device would have therefore been obvious to one having ordinary skill in the art, thereby satisfying claims 16 and 17.  Additionally, the devices taught by Parham et al. are display devices which satisfy the limitations of claim 18.

Allowable Subject Matter
Claims 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766